Election/Restriction
This application is in condition for allowance except for the presence of claims 1 - 17 to a non-elected without traverse.  Accordingly, claims 1 – 17 have been cancelled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 – 17 have been cancelled as noted above.

Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants and in view of the Affidavit submitted by Dr. Shirata.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
In order to better clarify the record, the Examiner wishes to point out the cited art to Hibst et al. and Minachi et al. disclose hexagonal ferrites that can be Sr ferrites including similar elements, but none have examples meeting the exact claim limitations and both disclose ferrites having significantly greater particle sizes (500 nm+) and a desire to have coercivity values exceeding 4000 Oe.  The cited art to Ido et al. disclose hexagonal ferrites, including Sr ferrites, having similar particle sizes but teach that these particles have significantly lower coercivity values (~800-1000 Oe in the examples) than the claimed lower range of > 2000 Oe. None of these references taken alone or in combination teach or render obvious the totality of the claimed limitations, especially in view of the as-filed Affidavit.

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 26, 2021